Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 5/31/22.  Applicant’s arguments have been considered but are not entirely persuasive.  Claims 1-4, 6 and 8-13 are pending.  Claims 8-10 are withdrawn.  
This Action is FINAL, as necessitated by amendment.
Election/Restrictions
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 defines Sp as a “roughness by a number of peaks”.  It is unclear how the number of peaks measures roughness. A number of peaks in a surface does not measure steepness of the peaks, it indicates only the number of peaks.
Claim 1 defines Sdr as a “degree of interfacial increase”, which is indefinite.  Interfacial indicates two different faces or surfaces.  The claim does not clearly recite what encompasses “degree of interfacial increase”.  The recitation “an increased ratio of a developed area (surface area of measured shape) with respect to an area when looking at the measure area perpendicularly from above” is indefinite.  It is unclear what “increased ratio” is attempting to claim.  Furthermore, “a developed area” is not clearly defined and it is unclear what encompasses “a developed area”.  It is unclear how one looks at “the measured area perpendicularly from above”.
Claim 1 recites “surface” multiple times.  It is unclear what “an average surface” in line 12 encompasses.  
Claim 1 recites “roughness by the number of peaks”.  It is unclear how the number of peaks is indicative of surface roughness.  Roughness is quantified by large or small deviations in the direction of the normal vector of a real surface from its ideal form, not from the number of deviations or peaks.
Claim 1 recites the limitations “the measured area” in lines 23-24.  There is insufficient antecedent basis for these limitation in the claim.
Claim 6 recites “the oxide layer comprises one or more selected from the group consisting of Li2O, LiOH and Li2CO3”, which appears to improperly broaden claim 1 as currently amendment.  Claim 1 requires a first, second and third oxide layer.  Claim 1 requires the oxide layer to comprise all three of the group members of claim 6.
Response to Arguments
Applicant's arguments filed 5/31/22 have been fully considered but they are not entirely persuasive.  The objections to the specification are withdrawn.  The 35 USC 112, 1st, rejection is withdrawn.  The prior art rejections are withdrawn.  The 35 USC 112, 2nd, rejections above are maintained.  
Applicant argues the nine references provided evidence to overcome the 35 USC 112, 2nd rejections.  Examiner disagrees.  None of the references provided provide evidence that surface “roughness” is measured by the “number of peaks”.  None of the cited references provide clarification for Sdr of at least claim 1.  Claim 1 defines Sdr as a “degree of interfacial increase”, which is indefinite.  Interfacial indicates two different faces or surfaces.  The claim does not clearly recite what encompasses “degree of interfacial increase”.  The recitation “an increased ratio of a developed area (surface area of measured shape) with respect to an area when looking at the measure area perpendicularly from above” is indefinite.  It is unclear what “increased ratio” is attempting to claim.  Furthermore, “a developed area” is not clearly defined and it is unclear what encompasses “a developed area”.  It is unclear how one looks at “the measured area perpendicularly from above”.  Furthermore, “the measured area” lacks proper antecedent basis and is not clearly defined.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRACY M DOVE/           Primary Examiner, Art Unit 1727